After the sheriff had made a levy on plaintiff's grain, he sent some men, strangers to the plaintiff, to shovel the grain into a truck. The plaintiff, noticing some people at his grain, hurried there, jumped on to the hub of the wheel to look into the truck, he is seized by the sheriff and others, thrown to the ground, a fight ensues, plaintiff is hit on the head with a "black-jack" in the hands of the sheriff — one says: "tapped;" another says: "stunned" — he gets the "black-jack" away from the sheriff; three members of the threshing crew saw the "fracas;" one of the crew says: "the sheriff put his foot on his neck and kept him down and his face was in the stubble on the ground and I thought probably he would take his ear off, the way it looked;" two of the threshing crew say plaintiff's face was stamped into the ground, others give a different version but his face was bloody and dirty and his ear was about off, — all who saw say it was bleeding — two of the threshing crew protest against the treatment he is receiving, one saying: "why don't you go to work and arrest the man, don't abuse him like a dog;" after three "rounds" he is arrested, handcuffed and put into a car; instead of taking him to jail at the county-seat he is taken to the bank for whom the sheriff had the execution and for whom the sheriff was working; the sheriff says this was at plaintiff's request; plaintiff denies this and says the sheriff said to him: "now be a good Indian" and "now if you will sign up the papers for this bank we will let you go." It is true there is a conflict of testimony. The sheriff says plaintiff interfered with him, forced a fight and what was done was necessary to make the levy. The calm and fair statement of fact, so far as there is a statement in the majority opinion, does not give a picture of what took place. Space does not permit. The frame of mind in which the plaintiff was, whether it was his fault or not, was not conducive to deliberateness. He is taken down a sidestreet and into the bank by the back door, still manacled, and for some time, at least while negotiations are going on, he remains handcuffed — he says half an hour, others say a few minutes. The sheriff says all this was at plaintiff's request, and to avoid "parading" him. He signs the two chattel mortgages whereby the creditor gets good security for part of the debt represented by a judgment of doubtful value after plaintiff gets his exemptions. After being released he is taken home and shortly thereafter brings this action to set aside the *Page 657 
mortgages. It is true when he sued the sheriff the jury found against him but the jury knew he had this suit against the bank also. The trial court says he gave these chattel mortgages freely, wilfully, and without duress on the part of the bank and its agents. Because I do not believe this, I dissent.